Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election of Species B of Figs. 8-9, corresponding to claims 1-6, in the reply filed on 09/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Claims 7-16 are withdrawn from consideration by applicant.  

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
5.	Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as unpatentable over Odaka (US 20200280015 A1) in view of Kim (US 20200287161 A1).
Regarding claim 1, Odaka (e.g., Figs. 4-6) discloses a display device comprising:
an optical fingerprint sensor (optical fingerprint sensor 84; [0051]); 
a display panel (display panel 72; [0048]); 
a heat dissipating layer (heat conductive sheet 76; [0049] and [0051]) disposed below the display panel (display panel 72), and that dissipates heat ([0049]); and 
wherein the heat dissipating layer (heat conductive sheet 76) comprises an opening portion having a plurality of holes (holes 78; e.g., Figs. 5 and 6, [0050] and [0054]), and the optical fingerprint sensor (optical fingerprint sensor 84) is disposed below the heat dissipating layer (heat conductive sheet 76).
 
Odaka (e.g., Figs. 3-4) discloses a support film 70, on which the OLED TFT circuits are disposed, but does not discloses the support film 70 is a patterned film.  In addition, Odaka does not disclose the cushion layer as claimed. However, Kim (e.g., Fig. 26) discloses a display device comprising: 
an optical sensor (optical sensor 220); 
a display panel (display panel 14); 
a patterned film (support film 18, on which OLED TFT circuits are disposed; e.g., Figs. 26 and 29 (S504), [0054]) disposed below the display panel (display panel 14); 
a heat dissipating layer (heat dissipating layer 150) disposed below the patterned film (support film 18), and that dissipates heat ([0047]); and 
a cushion layer (cushion layer 140) disposed between the patterned film (support film 18) and the heat dissipating layer (heat dissipating layer 150), and that absorbs an impact ([0047]), 
wherein the heat dissipating layer (heat dissipating layer 150) comprises an opening portion (e.g., Fig. 26), and
the optical fingerprint sensor (optical sensor 220) is disposed below the heat dissipating layer (heat dissipating layer 150).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate teaching from Kim on the support film and cushion layer to the display device of Odaka. The modification of the support film as taught by Kim would improve a light transmission to the optical fingerprint sensor, and the incorporation of the cushion layer as taught by Kim would reduce an external impact to the display device. In addition, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Odaka to modify the heat dissipating layer of the display device of Kim to have a display panel integrated with an optical fingerprint sensor, in which the heat dissipating layer is capable of dissipating heat for the display device and shielding light for the fingerprint sensor.

Regarding claim 5, Odaka in view of Kim discloses the display device of claim 1, Odaka (e.g., Figs. 4-6) discloses wherein the opening portion of the heat dissipating layer (heat conductive sheet 76) is located above the optical fingerprint sensor (optical fingerprint sensor 84).
Regarding claim 6, Odaka in view of Kim discloses the display device of claim 1, Odaka (e.g., Figs. 4-6) discloses wherein each of the holes (holes 78) has either a circular shape, a quadrate shape, a rectangular shape, a triangular shape, or a rhombic shape (e.g., Figs. 5-6; circular shape or quadrate shape).

6.	Claims 2-4 are rejected under 35 U.S.C. 103 as unpatentable over Odaka (US 20200280015 A1) in view of Kim (US 20200287161 A1) and further in view of Seo (US 20190087630 A1).
Regarding claim 2, Odaka in view of Kim discloses the display device of claim 1, but does not disclose the embossing layer as claimed. However, Seo (e.g., Fig. 5B) discloses a display device comprising: 
an optical fingerprint sensor (optical fingerprint sensor 520; [0073]); 
a display panel (display panel 140); 
a patterned film (support film 111) disposed below the display panel (display panel 140) and having an opening portion (e.g., Fig. 5B) that exposes the optical fingerprint sensor (optical fingerprint sensor 520); 
a heat dissipating layer (heat dissipating layer 116) disposed below the patterned film (support film 111), and that dissipates heat (heat dissipating layer 116 dissipates heat);
and a cushion layer (cushion layer 115) disposed between the patterned film (support film 111) and the heat dissipating layer (heat dissipating layer 116), and that absorbs an impact (cushion layer 110 absorbs an impact).

Seo (e.g., Fig. 5B) further discloses the display device comprising an embossing layer (black layer 113, [0040]) disposed between the patterned film (patterned film 111) and the cushion layer (cushion layer 110), and including an opening portion (e.g., Fig. 5B). Therefore, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the black layer from Seo to the display device of Kwon. Since the black layer as taught by Seo has a dark color, the internal circuit and structure would not be viewed through the display device. It also reduces unwanted background light and improve detection sensitivity of the fingerprint sensor. (Examiner note: since the specification does not clearly define the embossing layer, claim interpretation of embossing layer is also referred to Han (US 20170045918 A1; Figs. 5-6 and [0123]), which was filed by the same assignee and was included in the IDS).

Regarding claim 3, Odaka in view of Kim and further in view of Seo discloses the display device of claim 2, Seo (e.g., Fig. 5B) further discloses wherein the cushion layer (cushion layer 115) has an opening portion that has a size (e.g., Fig. 5B) substantially the same as a size of the opening portion (e.g., Fig. 5B) of the embossing layer (black layer 113). Therefore, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the black layer from Seo to the display device of Kwon for the same reason above.

Regarding claim 4, Odaka in view of Kim and further in view of Seo discloses the display device of claim 3, Seo (e.g., Fig. 5B) further discloses wherein the opening portion of heat dissipating layer (heat dissipating layer 116), the opening portion of the embossing layer (black layer 113), and the opening portion of the cushion layer (cushion layer 115) overlap one another. Therefore, it would have been also obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the black layer from Seo to the display device of Kwon for the same reason above.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691